a tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c u5 jan 5e ter erts uniform issue list legend individual a individual b executrix bank b ira x amount d date m date n date o page dear 20u516021 this is in response to individual a’s request of date as supplemented by correspondence dated date and date through your authorized representative for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a at age resided in an assisted living residence on date m individual a was hospitalized after having a fall and a stroke which resulted in memory loss individual a died on date o at age on date n individual a withdrew amount d from ira x and deposited amount d in a checking account with bank b where it remained at her death at the time of the withdrawal individual a stated that having more than one account was confusing and she wanted to simplify her finances individual a was incapable of understanding the consequences of the withdrawal and did not consult with her family or her accountant as a result of the effects of individual a’s mental incapacity individual a did not redeposit amount d into an ira within days of date n individual a made no rollovers from an ira within the one year period prior to or after date n based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers i sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page 20u516021 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code because of the effects of individual a’s mental condition amount d was not redeposited within days amount d remained in a checking account with bank b on individual a's death revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d individual b as executrix of the estate of individual a is granted a period of days from the issuance of this ruling letter to complete the rollover of an amount not to exceed amount d into an ira in individual a’s name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this page 2u0516021 amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code minimum required distributions which are made applicable to iras under sec_408 the service notes that the ira into which amount d will be rolled over will not have a designated_beneficiary as that term is defined in sec_401 of the code thus the sec_401 distribution period with respect to the rollover ira referred to above is that applicable to an individual who died after to having attained her required_beginning_date without having designated a beneficiary thereof no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact sincerely yours donzell h littlejohn manager employee_plans technical group
